u



    Uo»i
                                             W


                                                                          '.''' ':■'"'

            o

                                                              ■      CD
o

M


                                                                            "


                                 -4       ]H V.              Pfi X
                                 '<   I1'         ^ k-

                                  X         S«rJ

                                      Ai-     Q          1




           / %




                     0




                             L




                 -   2   q
                                            o(

             PsLt-ouJ              "TO                  AS     KIV
                                   for




                             ^-\                 A

"Tlvis




         f   (\m   o   Ctlxnn a                         4* my -A/f(5).
    I


                                                 y«io    6fe




                                                               Tfc i




                            pi <^ z.. o r
           Pt£lApAj?OAJ Qj



         YfU< W,       id ^




V   n\




               fib 2.615
mil




;   N


    a.


    S
<
0

    53




                      o

         \ O
             -I
                               H


                               s




              0 3'-


         -        ■




                           w

                      '.